Citation Nr: 0619339	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-08 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, evaluated as             30-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1948 to 
August 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Boston, 
Massachusetts.  

In August 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) to 
consider additional evidence since the veteran had not waived 
his right to have the evidence initially considered by the RO 
(AMC).  See 38 C.F.R. §§ 19.9(b)(3), 20.1304(c) (2005).  
After reviewing the newly received evidence, the AMC issued a 
supplemental statement of the case (SSOC) in December 2005 
continuing the denial of the claim and since has returned the 
case to the Board for further appellate consideration.

In June 2006, the Board advanced this case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

Unfortunately, however, still further development of the 
evidence is necessary before deciding this claim on appeal.  
So, regrettably, this case is again being REMANDED to the RO 
via the AMC.  VA will notify the veteran if further action is 
required on his part.

One additional preliminary matter worth mentioning -- in his 
April 2003 correspondence, accepted by the RO as his 
substantive appeal (the last action required to perfect his 
appeal to the Board in accordance with 38 C.F.R. §§ 20.200, 
20.202), the veteran also contended that he had developed 
congestive heart failure and atrial fibrillation and that a 
treating physician had informed him these conditions could be 
related to the service-connected advanced tuberculosis.  
In subsequent correspondence, he also alleged that a 
cardiovascular condition had been aggravated by inactive 
tuberculosis.

These statements raise the issue of entitlement to service 
connection for a heart condition secondary to the pulmonary 
tuberculosis (i.e., as either caused or chronically 
aggravated by this service-connected disability.)  
See 38 C.F.R. § 3.310(a).  This additional claim, however, is 
not currently before the Board.  See 38 C.F.R. § 20.200.  So 
it is referred to the RO for appropriate development and 
consideration.


REMAND

Following the Board's prior remand in August 2005, the AMC 
sent the veteran a letter in September 2005 discussing the 
type of evidence needed to support his claim, his and VA's 
respective responsibilities in obtaining this supporting 
evidence, how long he had to identify and/or submit it, how 
to contact the AMC, etc.  That letter was intended to ensure 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

But on March 3, 2006, so since the AMC issued that letter, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Thus far, the veteran has received various notice letters in 
response to his claim for a higher rating for his pulmonary 
tuberculosis, including the most recent September 2005 letter 
mentioned, which addressed the significance of the VCAA 
in terms of the continuing development and adjudication of 
his claim.  As indicated, the letters, especially considered 
collectively, provided an explanation of the additional 
evidence needed to substantiate this claim and his and VA's 
mutual obligation to obtain supporting medical evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not yet received notice of the effective date element 
of his claim, as required by the recent holding in 
Dingess/Hartman.  So he should be provided a supplemental 
notice letter that includes a discussion of this specific 
element.

Further development of this case also is required to schedule 
the veteran for another VA examination to assess the present 
severity of his service-connected disability.  He currently 
has a 30-percent rating for pulmonary tuberculosis, which the 
RO assigned under the original rating criteria for this 
condition (in a November 1959 rating decision, following the 
cessation of and recovery from active tuberculosis).  That 
decision was prior to an August 19, 1968 revision in the 
rating criteria -- which, as explained below, is still 
applicable in cases, as here, where entitlement was 
established prior to August 19, 1968.

When evaluating a "protected" tuberculosis case that 
utilized the previous rating criteria, it must be taken into 
consideration that Public Law 90-493 repealed section 356 of 
Title 38, of the United States Code, which had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran 
who - on August 19, 1968, was receiving or entitled to 
receive compensation for tuberculosis.  The use of the 
protective provisions of Pub. L. 
90-493 should be mentioned in the discussion portion of all 
ratings in which these provisions are applied.  For 
application in rating cases in which the protective 
provisions of Pub. L. 90-493 apply the former evaluations 
pertaining to pulmonary tuberculosis are retained in § 4.97.  
See 38 C.F.R. § 4.96(b) (2005).

In accordance with the provisions of the original rating 
criteria for tuberculosis, the veteran's present 30-percent 
rating is indicative of chronic pulmonary tuberculosis, far 
advanced, inactive - which, in turn, has been evaluated 
under the General Rating Formula for Inactive Pulmonary 
Tuberculosis identified below.  38 C.F.R. § 4.97, Diagnostic 
Codes (DC) 6722.  The general rating formula provides that a 
30-percent evaluation will be assigned following far advanced 
lesions diagnosed at any time while the disease process was 
active.  DC 6724.  Here, the record thus far indicates the 
veteran's tuberculosis has been inactive for several decades, 
and that the extent of impairment and symptoms attributed to 
the condition are such that they warrant the 30-percent 
rating provided.

A higher evaluation would be assignable under these criteria, 
provided the evidence established that the diagnosed 
pulmonary tuberculosis condition had since returned to an 
active state, which would correspond to a 100 percent rating.  
DCs 6701-6704. Also, a higher rating than 30 percent is 
potentially available with respect to the time period of 
several years following the cessation of any resumption of 
active disease process, in that graduated ratings of 100 
percent apply for up to two years after the date of 
inactivity, and of 50 percent for up to four additional 
years.  DC 6724.

But also, significantly, VA's rating schedule sets forth 
additional criteria pertaining to cases involving pulmonary 
tuberculosis that were initially evaluated after August 19, 
1968, in other words, where the effective date of the grant 
of service connection was subsequent to August 1968.  The 
most recent version of these criteria became effective as of 
October 7, 1997.  See 61 Fed.Reg. 46,728 (1996).  These 
criteria provide that chronic pulmonary tuberculosis, if 
active, will warrant assignment of a 100 percent rating.  38 
C.F.R. § 4.97, DC 6730.  Also, under DC 6731, chronic 
inactive pulmonary tuberculosis is to be evaluated depending 
on the specific findings, to include the residuals of 
interstitial lung disease, restrictive lung disease or 
obstructive lung disease, as appropriate (and otherwise, 
including thoracoplasty where that has occurred in 
connection with disease evaluation and treatment).  Where 
there is restrictive airway disease of any of the three 
types referenced above, then the disability rating provided 
is to be determined in accordance with the results of a 
Pulmonary Function Test (PFT) and other relevant indicia 
concerning respiratory capacity (set forth in the applicable 
rating formula for each disease type) such as maximum 
exercise capacity, or required outpatient oxygen therapy.  
See generally, 38 C.F.R. § 4.97 (schedule of ratings, 
respiratory system).

Pursuant to Supreme Court and Federal Circuit precedent, in 
those cases in which a new statute is enacted or new 
regulation issued while a claim is pending, and that 
provision does not identify the types of claims to which it 
applies, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so, VA 
ordinarily should not apply the new provision to the claim -
- and if not, VA ordinarily must apply the new provision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The former criteria, on the other hand, if 
more favorable, may be applied without any such limitations.

Here, the change in law pertaining to the rating criteria for 
pulmonary tuberculosis that must be considered, following the 
enactment of Public Law 90-493 in 1968, consists of the most 
recent revision to these criteria, which as indicated, had an 
October 1997 effective date -- well in advance of the July 
2000 date of claim for an increased rating, since which time 
the claim on appeal has been pending.  So there is no concern 
for any unfair retroactive effect in applying the more recent 
rating criteria, if favorable to the merits of the claim.  
Hence, in order to provide the most comprehensive basis for 
evaluating the relevant manifestations of the veteran's 
inactive tuberculosis condition, taking into account findings 
as to the degree of impairment in respiratory capacity, the 
revised rating criteria should apply in addition to the 
criteria from prior to August 1968, if providing a more 
favorable outcome of his claim.

In the report of a September 2003 VA examination for 
respiratory disorders, the VA physician assistant evaluating 
the veteran initially noted that he had reviewed the 
veteran's medical history, and that tuberculosis had been 
inactive since 1959.  The veteran had since developed 
congestive heart failure and atrial fibrillation, which had 
been diagnosed in 2002.  Chest X-rays over the past few years 
had shown old chronic stable calcified granulomas from 
previous tuberculosis.  A PFT was conducted, and the clinical 
assessment rendered upon review of the findings therein was 
severe restrictive ventilatory defect.  The examiner 
indicated that his diagnosis was inactive tuberculosis, no 
change since 1959, and chronic congestive heart failure and 
atrial fibrillation secondary to ischemic heart disease.  He 
also determined the veteran's pulmonary symptoms and fatigue 
were due to his congestive heart failure, not inactive 
tuberculosis.

Subsequently, however, in a January 2004 evaluation report, a 
physician at the Northampton VA Medical Center (VAMC) 
expressed the opinion that the veteran's symptoms of 
exertional dyspnea were probably secondary to a low ejection 
fraction, but that his scarring of the lung from advanced 
tuberculosis for which he was service-connected might also be 
creating his low output adjustment (i.e., in his respiratory 
capacity).   

Hence, there is a legitimate question raised on the basis of 
this medical evidence as to whether the veteran currently has 
impairment in respiratory capacity that is symptomatic of the 
underlying service-connected pulmonary tuberculosis -- or 
residuals of tuberculosis, when considering that this 
condition has been determined to be inactive.  Note also that 
in the event that it is not possible to separate the effects 
of his service-connected disability from nonservice-connected 
conditions (in this case, the cardiovascular disorders 
mentioned above) by competent medical evidence, all symptoms 
will generally be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

If it is eventually determined that respiratory impairment to 
at least some degree is due to the tuberculosis, the 
impairment manifested may then support a higher rating under 
the revised rating criteria of 38 C.F.R. § 4.97.  But to make 
this important determination, the veteran should undergo 
further examination by a VA respiratory specialist to confirm 
the cause of any limitations on his breathing capacity, along 
with more recent PFT results that pertain to the degree of 
respiratory function.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where 
necessary to make a decision on the claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim on appeal for a rating higher 
than 30 percent for pulmonary 
tuberculosis, send the veteran another 
VCAA letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
all other applicable legal precedent.  
This additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish both a disability rating and 
effective date for the claim on appeal, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

2.	Obtain all relevant VA outpatient 
treatment records dated since January 2004 
from the Northampton VAMC.  Associate all 
records received with the claims file.

3.	Schedule the veteran for a VA pulmonary 
examination to determine the current 
severity of his service-connected 
pulmonary tuberculosis.  All necessary 
testing should be done to make this 
determination, including PFT.  
The examiner should review the results of 
any testing prior to completion of the 
examination report.

The results of the PFT should be recorded 
in the appropriate manner for rating 
purposes, to include:          a) the 
percentage of predicted of FVC; b) the 
percentage of predicted FEV-1; c) FEV-
1/FVC; and d) the percentage  of predicted 
of DLCO (SB).

The examiner should also determine whether 
the veteran has:  a) cor pulmonale (right 
heart failure), or;                  b) 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; c) right 
ventricular hypertrophy, or   d) episodes 
of acute respiratory failure, or;                       
e) a requirement of outpatient oxygen 
therapy; and           f) the maximum 
exercise capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.

The examiner should indicate what specific 
symptoms are attributable to the service-
connected pulmonary tuberculosis, as 
opposed to symptoms referable to 
chronic congestive heart failure and 
atrial fibrillation, or any other relevant 
nonservice-connected disabilities.  If it 
is not possible or feasible to make the 
differentiation between the service-
connected and nonservice-connected 
disability, please expressly indicate this 
and explain why this cannot be done.

To facilitate making these important 
determinations, the examiner should review 
the relevant medical history in the 
veteran's claims file - including 
especially a complete copy of this remand, 
the report of his September 2003 VA 
examination, and the reports of November 
2003 and January 2004 outpatient 
evaluations by a physician at the 
Northampton VAMC.

If an examination form is used to guide 
the examination, the submitted examination 
report must include the questions to which 
answers are provided.



4.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication. 38 C.F.R. § 
4.2 (2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	 Then readjudicate the veteran's claim 
for a rating higher than 30 percent for 
pulmonary tuberculosis in light of the 
additional evidence obtained.  The RO 
(AMC) should indicate its consideration of 
both the former version of the rating 
criteria for pulmonary tuberculosis, in 
effect prior to August 19, 1968 (at 38 
C.F.R. § 4.97, DCs 6701-6724), and the 
most recently revised version of these 
criteria (DCs 6730-6732).  If the 
veteran's claim is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

